Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors CenturyTel, Inc.: We consent to incorporation by reference in the Registration Statements (No. 333-91361 and No. 333-157188) on Form S-3, the Registration Statements (No. 33-60061, No. 333-37148, No. 333-60806, No. 333-150157, No. 333-124854 and No. 333-150188) on FormS-8, and the Registration Statements (No. 33-48956, No. 333-17015 and No. 333-155521) on Form S-4 of CenturyTel, Inc. of our reports dated February 27, 2009, with respect to the consolidated balance sheets of CenturyTel, Inc. and subsidiaries as of December 31, 2008 and 2007, and the related consolidated statements of income, comprehensive income, cash flows, and stockholders’ equity for each of the years in the three-year period ended December 31, 2008, and related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2008, which reports appear in the December31, 2008 annual report on Form 10-K of CenturyTel, Inc. Our report on the consolidated financial statements includes an explanatory paragraph regarding CenturyTel, Inc.'s change in the method of accounting for uncertain tax positions in 2007 and share-based payments and pension and postretirement benefits in 2006. /s/ KPMG LLP February
